Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
H. Richard Austin appeals from the district court’s order dismissing his complaint filed pursuant to Fed.R.Civ.P. 60(d)(3) against Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Austin v. Douglas G. Peterson & Assocs., No. 5:13-cv-00877-BO, 2014 WL 1891419 (E.D.N.C. May 12, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.